Title: To James Madison from Edmund Pendleton, 28 July 1783
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. July 28. 1783.
In acknowledging the rect. of yr. favr. of the 15th., I must as usual be very unentertaining in our total dearth of Interesting intelligence, whether foreign or domestic, all I can say of the latter kind is, that we have a very dry Season, wch., at this critical juncture, threatens a disappointment in the fair prospect we lately had of plentiful Crops of all kinds, which however bountiful rains & hot weather may recover. In this drought however, we have plentiful Supplies of returning refugees from North Britain, with abundant Cargoes of goods, Cash, & humble Petitions for admissio⟨n⟩ to retail them; they are ordered to leave the Countrey in a short time, & whether they will leave or carry with them their other Cargoes, must rest wth. themselves, as against those we have no quarrel. It is rather unlucky for Us planters that in the commencement of the trade, those should be emploied who are Obnoxious, since it will affect the price of necessaries as well as of our Commodities; but as it was natural for those to come first, who were best acquainted with the Commerce, it is not very unnatural for Us to feel a personal resentment agt. those who deserted us in the hour of danger & joined our Oppressors, a resentment wch. is personal, not National, and not considered as an infraction of the treaty, since ’tis supposed that the time allowed them for a residence for the purpose of Solliciting a restitution of confiscated property, does not commence ’til the arrival of the definitive treaty.
I expect that the Citizens of Philda. whilst they are retailing their merit to induce the return of Congress to their City, will feel some remorse for their assumed indifference about the making that the Seat of the permanent Session of that body, & will enter the List of bidders for that Honour & proffit. They may Palliate, but they can’t excuse their neglect to Suppress a handful of rioters assembled to violate the Laws & to insult either their own Government or that of the States, but we have all reason to practice the divine disposition of forgiving upon repentance.
Surely you will soon be able to announce the Signature of the final treaty, & the evacuation of New York. I am with usual regard Dr Sr. Yrs. &c
